DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s response filed on 08/27/2021 is acknowledged and entered.

Claims 1-23 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 1-23 are currently pending.

Election/Restrictions
Applicant’s election of Group III (Claims 20-23) in the reply filed on 08/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The elected invention is as follows: “Applicant hereby elects Group III (claims 20-23)”.

Claims 1-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/27/2021.



Applicant’s election of a species for a type of compound in the reply filed on 08/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The elected species is as follows: “Applicant elect as an initial species for examination, N-Hydroxy-2-methylbenenecarboximidamide recited in claim 22 and shown on Table 4 of the present specification”.  As shown in the present specification on Table 4, pg. 29, the structure of ‘N-Hydroxy-2-methylbenenecarboximidamide’ is
    PNG
    media_image1.png
    142
    161
    media_image1.png
    Greyscale
.

Accordingly, claims 20-23 are under consideration in this Office Action.

Priority
This present application is a 371 of PCT/US2018/046764 that was filed on 08/14/2018.  PCT/US2018/046764 claims priority to two provisional applications, which are 62/545,056 that was filed on 08/14/2017, and 62/545,065 that was filed on 08/14/2017.  Therefore, this application has an effective filing date of 08/14/2017 for prior art searches.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 09/23/2021 has been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation of “wherein the enzyme comprises at least one of choline trimethylamine-lyase (CutC) enzyme and Rieske-type oxygenase (CntA) enzyme”.  This limitation is vague and indefinite for it is unclear as to the metes and bounds of the instant claimed ‘enzyme’.  Here, the phrase ‘at least one’ is a definite expression (i.e. the lower limit is one (1)), and as a result, the addition of the term ‘and’ to an otherwise definite expression extends the scope of the expression so as to render it indefinite. and’ be amended to the term ‘or’.

Claim 21 recites the limitation of “wherein the at least one taxon comprises at least one of Firmicutes (phylum) and Proteobacteria (phylum)”.  This limitation is vague and indefinite for it is unclear as to the metes and bounds of the instant claimed ‘taxon’.  Here, the phrase ‘at least one’ is a definite expression (i.e. the lower limit is one (1)), and as a result, the addition of the term ‘and’ to an otherwise definite expression extends the scope of the expression so as to render it indefinite. Therefore, claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 21 recites the limitation of “Firmicutes (phylum)”.  The term ‘Firmicutes’ is a definite expression, and as a result, the addition of the term ‘(phylum)’ to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  The term ‘Firmicutes’ is recognized in the art of microbiology to be a phylum of bacteria.  Therefore, claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 21 recites the limitation of “Proteobacteria (phylum)”.  The term ‘Proteobacteria’ is a definite expression, and as a result, the addition of the term ‘(phylum)’ to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  The term ‘Proteobacteria’ is recognized in the art of microbiology 

Claim 22 recites the limitation of “wherein the at least one compound comprises at least one of 2-Ethyl-1-butanol; (2R)-3,3-Dimethyl-1,2-butanediol; (2S)-3,3-Dimethyl-1,2-butanediol; (2S)-4-Methyl-2-pentanol; (2S)-3-Methyl-2-butanol; (2R)-4-Methyl-2-pentanol; (2R)-3-Methyl-2-butanol; (2S)-2-Pentanol; (2S)-2-Methyl-1,4-butanediol; 2-Methyl-2,4-butanediol; Trimethylolpropane; 3-(4-Methoxyphenyl)propanal; 1-(3-PyTidinyl)-2-propanamine; 2-[(2R)-2-Butanyl]phenol; 4-Propylbenzoic acid; (2S)-1-(Benzyloxy)-2-propanol; Methyl 3-(4-hydroxyphenyl)propanoate; α-Methylphenylalanine; 2,2-Dimethyl-1-phenyl-1-propanol; Methyl (2R)-hydroxy(phenyl)acetate; (2S)-2-Phenylpyrrolidinium; 4-Methyl-3-phenyl-1,2-oxazol-5-amine; 4,4'-Biphenyldiamine; 4'-Methyl-2-biphenylcarbonitrile; 4-Biphenylol; 2-[3-(4-Methylphenyl )-1,2-oxazol-5-yl] ethanol; 4-Biphenylcarboxamide; 4-Ethynylbiphenyl; 5-(4-Methylphenyl)-1H-1,2,4-triazol-3-amine; 5-(4-Methylphenyl )-1H-pyrazol-3-amine; 4-Hydroxycatechol; 3-Phenyl-1H-pyrazole-5-carbohydrazide; 4-Methyl-1,3-benzenediol; N-(2-Hydroxyethyl)-1,3-propanediaminium; 3-Methoxy-3-methylbutanol; 4-Pyridinylmethanaminium; N-Methyl-3-pyridinamine; 2-Methoxypyridine; 5-Methyl-3-pyridinamine; 1-( 4-Methyl-3-pyridinyl )methanamine; Mesitylene; (E)-Benzaldoxime' (3R)-2,2,4-Trimethyl-1,3-pentanediol; (1R,4R)-2-Azabicyclo [2.2.1]hept-2-ylacetic acid; 3-ACETYLPHENOL; 3-Hydroxybenzoicacid; 1H-Indol-7-ylmethanol; 3-Vinylaniline; (3s,5s,7s)-1-Isocyanatoadamantane; (1R,2S,5R)-2-Hydroxy-2,6,6-trimethylbicyclo[3.1.1] heptan-3-one; (-)-13-Pinene; 2H-Isoindole-1,3-diamine; (3s,5s,7s)-1-Adamantanol; (3-Aminobicyclo[2.2.1]hept-2-yl)methanol; 3- (Hydrazinomethyl)phenol; (1S,2R)-2-Carbamoylcyclohexanaminium; (1S,4R)-1,3,3-Trimethylbicyclo[2.2.1]heptan-2-one; (1R,4S)-1,3,3-Trimethylbicyclo[2.2.1]heptan-2-one; Methyl 4-methyl-4-piperidinecarboxylate; Methyl heptanoate; 3-Methylpyridazine; 4,5-Dimethyl-1,2-oxazol-3-amine; 2-(2-Hydroxyethoxy )phenol; 2-Hydroxy-N-(3-pyridinylmethyl )ethanaminium; 3-Phenyl-1-propanol; (2R)-6-Methyl-2-heptanol; 2-Phenoxyacetohydrazide; NHydroxyoctanamid; Cyclo butanecarbohydrazide; Phenylhydrazine; (1S,4R)-2-Azabicyclo[2.2.1]hept-5-en-3-one; salicylamide; Adamantane; 3-Azabicyclo[3.3.1]nonane; N-Hydroxy-2-methylbenzenecarboximidamide; (-)camphene; (1S,2S,4S)-Bicyclo[2.2.1]hept-5-en-2-ylmethanol; Dicyclopentadiene; (8-anti)-3-Azabicyclo[3.2.1]octan-8-ol; (1R,2S,6R,7S)-Tricyclo[5.2.1.02,6]deca-3,8-diene; N-Methylglutamic acid; 4-(1-Pyrrolidinyl)butanoic acid; 4-Methyl-4-piperidinecarboxylic acid; Isonipecotic acid; N-propylbenzene; N-Ethyl-2-pyridinamine; ( 4R)-4-Amino-1-propyl-2-pyrrolidinone; 2,5-Diaminotoluene; Ethyl phenyl ether; Phenylcyanate; 1-(2-Cyclopenten-1-yl)acetone; 2-Amino-3-methylpyridinium; E-pyridine-3-aldoxime; N-Cyclohexylformamide; 2-Methyl-2-hexenoic acid; 4-Heptanaminium; 3,4-Anhydro-3-carboxy-2-deoxy-L-threopentaric acid; 2,2'-[(2-Hydroxyethyl)imino]diacetic acid; 1H-Tetrazol-5-ylacetic acid; Diacetylacetone; (2S)-2-Acetoxypropanoic acid; 4,4'-Biphthalic anhydride; Bis(1H-benzotriazol-1-yl)methanone; 2-Anthraquinonesulfonic acid; 3-(1,3- Dioxo-1,3-dihydro-2H-isoindol-2-yl)benzonitrile; 2-phenylquinazolin-4-ol; 4-Amino-2-( 1,3-benzothiazol-2-yl)phenol; 4-Phenyl-1(2H)-phthalazinone; 5-(1,3-Benzodioxol-5-yl)-2-methyl-3-furoic acid; (5R)-5-(2-Naphthyl)dihydro-2(3H)furanone; 3-[5-(3-Methylphenyl)-1,3,4-oxadiazol-2-yl ]propanoic acid; 9-ETHYNYLPHENANTHRENE; PHA-767491; 3-Amino-2-methylphenol; 5-(4-Methylphenyl)-2-furoic acid; 8-Methyl-4H-thieno[3,2-c]chromene-2-carboxylic acid; resorcinol monobenzoate; 3-Methoxy-4-biphenylcarbaldehyde; (7-Amino-4-methyl-2-oxo-2H-chromen-3-yl)acetic acid; 2,3-Dihydro-1H-inden-5-yl( oxo )acetic acid; 3-(2-Pyridyl)aniline; 4-(3-Methyl-1H-1,2,4-triazol-5-yl)aniline; Benzidine; (DL)-3-0-Methyldopa; Methyl (2E)-3-(2-amino-5-methyl-3-pyridinyl)acrylate; (5-Methylfuro[2,3-b]pyridin-2-yl)methanol; (2R)-2,3-Dihydro-1,4-benzodioxin-2-ylmethanaminium; R-phenylethyl propionate; 1-propyl benzoate; 4-Acetotoluide; (1S)-1-(2,5-Dimethylphenyl)ethanaminium; (1R)-2-Methyl-2,5-cyclohexadiene-1-carboxylic acid; (2,2-Dimethoxyethyl)benzene; pharmaceutically acceptable forms thereof; and salts thereof”.  This limitation is vague and indefinite for it is unclear as to the metes and bounds of the instant claimed ‘compound’.  Here, the phrase ‘at least one’ is a definite expression (i.e. the lower limit is one (1)), and as a result, the addition of the phrase ‘pharmaceutically acceptable forms thereof; and salts thereof’ to an otherwise definite expression extends the scope of the expression so as to render it indefinite. Therefore, claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 23 recites the limitation of “wherein the condition comprises at least one of a cardiovascular condition, a renal condition, a metabolic-related condition, and a nutrition-related condition”.  This limitation is vague and indefinite for it is unclear as to the metes and bounds of the instant claimed ‘condition’.  Here, the phrase ‘at least one’ is a definite expression (i.e. the lower limit is one (1)), and as a result, the addition of the term ‘and’ to an otherwise definite expression extends the scope of the expression so as 

Claims 22 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of a ‘compound’ is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: (a) the compounds listed such as ‘salicylamide’ and ‘Adamantane’, do not a single structural similarity and a common use and (b) the listing pharmaceutically acceptable forms’, which does not a single structural similarity and a common use with either ‘salicylamide’ or ‘Adamantane’.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e. an abstract idea) without significantly more.
Claim 20 recites a “method for identifying at least one compound for treating a patient with a condition associated with at least one of trimethylamine (TMA), trimethylamine N-oxide (TMAO), and derivatives thereof, the method comprising: determining a representative sequence of an enzyme associated with the at least one of TMA, TMAO, and derivatives thereof, wherein the representative sequence is representative of a set of sequences of the enzyme for at least one taxon from a set of microorganism taxa; generating a protein structure model of the enzyme based on the representative sequence of the enzyme; determining a control binding parameter to the enzyme based on a control docking simulation with the protein structure model and a control molecule; determining a set of compound binding parameters to the enzyme based on a set of compound docking simulations with the protein structure model and a library of compounds; and identifying the at least one compound, from the library of compounds, for treating the patient with the condition associated with the at least one of TMA, TMAO, and derivatives thereof, based on a comparison between the control binding parameter and the set of compound binding parameters”.  This claim recites a drug screening methodology, and thus, claim 20 meets the criteria of Step 1 for the subject matter eligibility analysis.
In the 2019 PEG revises Step 2A for the subject matter eligibility analysis, Step 2A is now a two prongs inquiry.  The first prong is to determine if a claim recites a law of nature, natural phenomenon, or groupings of abstract ideas.  The groupings of abstract ideas include (i) mathematical concepts, (ii) mental processes, and (iii) certain methods of organizing human activity.  Here, claim 20 does recite a limitation that is directed to one of the groupings of abstract ideas that is the mental processes.  The limitations of ‘determining a representative sequence of an enzyme associated with the at least one of TMA, TMAO, and derivatives thereof, wherein the representative sequence is representative of a set of sequences of the enzyme for at least one taxon from a set of microorganism taxa’; ‘generating a protein structure model of the enzyme based on the representative sequence of the enzyme’; ‘determining a control binding parameter to the enzyme based on a control docking simulation with the protein structure model and a control molecule’; ‘determining a set of compound binding parameters to the enzyme based on a set of compound docking simulations with the protein structure model and a library of compounds’; and ‘identifying the at least one compound, from the library of compounds, for treating the patient with the condition associated with the at least one of TMA, TMAO, and derivatives thereof, based on a comparison between the control binding parameter and the set of compound binding parameters’, under its broadest reasonable interpretation, covers performance compound’ and the claimed ‘set of sequences of the enzyme for at least one taxon from a set of microorganism taxa’/‘ protein structure model’.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claimed method of claim 20 as a whole is directed to the “Mental Processes” grouping of abstract ideas.
The second prong is to identify whether there are any additional element or combination of additional elements recited in the claim beyond the judicial exception(s), and to evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.  Here, claim 20 does not recites any additional element or combination of additional elements recited in the claim beyond the judicial exception(s).  Thus, the judicial exception is not integrated into a practical application. 
Therefore, claim 20 as a whole does not amount to significantly more than the judicial exception.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020